[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                             FILED
                                   FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                            U.S.
                                    ________________________ ELEVENTH CIRCUIT
                                                                          SEP 16, 2011
                                            No. 10-15108                   JOHN LEY
                                        Non-Argument Calendar                CLERK
                                      ________________________

                               D.C. Docket No. 1:98-cr-00314-PAS-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,


                                                  versus


KEITH JONES,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (September 16, 2011)

Before BARKETT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

         Jan Smith, appointed counsel for Keith Jones, in this direct criminal appeal,
has moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no issues of arguable merit, counsel’s

motion to withdraw is GRANTED, and Jones’s revised sentence is affirmed.

Nevertheless, we vacate and remand for the limited purpose of allowing the

district court to correct a clerical error by docketing Jones’s notice of appeal,

which designated both the amended criminal judgment in the present case and the

final order in a parallel civil action filed under 28 U.S.C.§ 2241

(Case No. 1:09-cv-20685-PAS), in the aforementioned civil case as well.

      AFFIRMED IN PART; VACATED AND REMANDED IN PART.




                                           2